
	
		I
		112th CONGRESS
		2d Session
		H. R. 5992
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to place certain
		  lands in Skagit and San Juan Counties, Washington, into trust for the Samish
		  Indian Nation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Samish Indian Nation Homelands Act of
			 2012.
		2.Definitions
			(a)ParcelsThe
			 term parcels means the 16 parcels of approximately 95 acres of
			 land owned by the Tribe, located in Skagit County and San Juan County,
			 Washington, and depicted on the Map.
			(b)MapThe
			 term Map means the map titled the Samish Indian Nation
			 Homeland Map dated June 20, 2012.
			(c)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(d)TribeThe
			 term Tribe means the Samish Indian Nation, a federally
			 recognized Indian Tribe.
			3.Land into
			 trust
			(a)Action by the
			 Secretary of the Interior
				(1)Fulfillment of
			 conditionsOn fulfillment of each condition described in
			 paragraph (2), and in accordance with the regulations of the Department of the
			 Interior for implementing the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) that are applicable to trust land acquisitions for Indian
			 tribes that are mandated by Federal legislation, the Secretary shall take the
			 land described in the Map into trust for the benefit of the Tribe.
				(2)ConditionsThe
			 conditions referred to in paragraph (1) are that the Tribe shall—
					(A)convey to the
			 Secretary all right, title, and interest in and to the parcels of land
			 described in the Map; and
					(B)submit to the
			 Secretary a request to take the parcels of land described in the Map into trust
			 for the Tribe.
					(b)Survey
				(1)Responsibility
			 for surveyThe Tribe shall conduct a survey of the boundaries of
			 the parcels described in the Map and designated for the Tribe and submit the
			 survey to the Bureau of Indian Affairs.
				(2)Approval of
			 survey
					(A)Not later than 90
			 days after the date on which the survey is submitted under this subsection, the
			 Director of the Bureau of Indian Affairs shall complete a review of the survey,
			 and provide the Tribe with notice of concurrence of the survey.
					(B)Not later than 120
			 days after the date on which concurrence is provided to the Tribe, the
			 Secretary shall submit a copy of the survey to the appropriate Committees of
			 Congress, and make the survey available to the public at the appropriate office
			 of the Secretary.
					(c)Effect of
			 ActNothing in this Act limits the existing rights or claims of
			 the Samish Indian Nation.
			4.Hunting, fishing,
			 trapping, and gatheringThis
			 Act shall not grant, restore, or diminish any hunting, fishing, trapping or
			 gathering treaty right of any tribe.
		5.Gaming
			 prohibitionThe Tribe may not
			 conduct on any land taken into trust pursuant to this Act any gaming
			 activities—
			(1)as a matter of
			 claimed inherent authority; or
			(2)under any Federal
			 law (including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)
			 (including any regulations promulgated by the Secretary or the National Indian
			 Gaming Commission pursuant to that Act)).
			
